Exhibit 10.1 

 
SECURITIES PURCHASE AGREEMENT
 
 
by and among
 
 
THE UNITED STATES DEPARTMENT OF THE TREASURY,
 
 
FIRST-CITIZENS BANK & TRUST COMPANY
 
 
and
 
 
1ST FINANCIAL SERVICES CORPORATION
 
 
Dated as of October 15, 2013
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

        Page            ARTICLE I    DEFINITIONS    1            Section 1.01  
 Definitions of Certain Terms.   1  Section 1.02    Interpretation.   3        
   ARTICLE II     THE SECURITIES PURCHASE   3            Section 2.01  
 Purchase and Sale of the Shares and the Warrant.    3  Section 2.02    Closing
of the Securities Purchase.    3            ARTICLE III    REPRESENTATIONS AND
WARRANTIES   4            Section 3.01    Representations and Warranties of the
Purchaser.   4  Section 3.02    Representations and Warranties of the Company. 
  4            ARTICLE IV    COVENANTS   5            Section 4.01  
 Forbearances of the Seller.    5  Section 4.02    Further Action.    5  Section
4.03    Merger Agreement.    5  Section 4.04    Merger.    5  Section 4.05  
 Remaining Certification and Disclosure Requirements.    6  Section 4.06  
 Transferability Restrictions Related to Long-Term Restricted Stock.    6
 Section 4.07    Executive Compensation.    6            ARTICLE V   
 CONDITIONS TO THE CLOSING   6            Section 5.01    Conditions to Each
Party’s Obligations.   6  Section 5.02    Conditions to Obligations of the
Seller.   7            ARTICLE VI    TERMINATION   8            Section 6.01  
 Termination Events.   8  Section 6.02    Effect of Termination.    8          
 ARTICLE VII      MISCELLANEOUS   8            Section 7.01    Waiver;
Amendment.   8  Section 7.02    Counterparts.   9  Section 7.03    Governing
Law; Choice of Forum; Waiver of Jury Trial.    9  Section 7.04    Expenses.    9
 Section 7.05    Notices.    10  Section 7.06    Entire Understanding; No Third
Party Beneficiaries.    11  Section 7.07    Assignment.    11  Section 7.08  
 Severability.   11

 
 
i

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of October 15, 2013,
by and among the United States Department of the Treasury (the “Seller”),
First-Citizens Bank & Trust Company, a state-chartered bank organized under the
laws of the State of North Carolina (the “Purchaser”) and 1st Financial Services
Corporation, a North Carolina corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Seller is currently the owner of and holds (i) 16,369 shares of
Class B Preferred Stock, Series A, of the Company (the “Shares”) and (ii) a
ten-year warrant to purchase 276,815 shares of Company Common Stock (the
“Warrant”);
 
WHEREAS, on August 28, 2013, the Purchaser, the Company and Mountain 1st Bank &
Trust Company entered into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which, among other things and subject to the terms and
conditions set forth therein, (i) the Company will merge with and into the
Purchaser, with the Purchaser continuing thereafter as the surviving corporation
and (ii) each outstanding share of Common Stock will convert into the right to
receive the Merger Consideration (as defined in the Merger Agreement)
(collectively, the “Merger”); and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, subject to the terms and conditions contained in
this Agreement, all of the Shares and the Warrant (the “Securities Purchase”).
 
NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
AGREEMENT
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01   Definitions of Certain Terms.
 
  For purposes of this Agreement, the following terms are used with the meanings
assigned below (such definitions to be equally applicable to both the singular
and plural forms of the terms herein defined):
 
“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of North Carolina are required or
authorized by Law to be closed.
 
“Closing” has the meaning set forth in Section 2.02(A).
 
“Closing Date” has the meaning set forth in Section 2.02(A).
 
“Company” has the meaning set forth in the introductory paragraph to this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
“Company Common Stock” means the common stock, par value $5.00 per share, of the
Company.
 
“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after the date hereof in securities, banking and other Laws
of general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).
 
“Compensation Regulations” means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.
 
“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.
 
“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.
 
“Merger” has the meaning set forth in the recitals to this Agreement.
 
“Merger Agreement” has the meaning set forth in the recitals to this Agreement.
 
“Purchase Price” has the meaning set forth in Section 2.01.
 
“Purchaser” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.
 
“Relevant Period” means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.
 
“Securities Purchase” has the meaning set forth in the recitals in this
Agreement.
 
“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“Shares” has the meaning set forth in the recitals to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.
 
“Warrant” has the meaning set forth in the recitals to this Agreement.
 
Section 1.02    Interpretation.
 
  The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.  Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The term “person” as used in this Agreement
shall mean any individual, corporation, limited liability company, limited or
general partnership, joint venture, government or any agency or political
subdivision thereof, or any other entity or any group (as defined in
Section 13(d)(3) of the Exchange Act) comprised of two or more of the
foregoing.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  In this Agreement, all references to
“dollars” or “$” are to United States dollars.  This Agreement and any documents
or instruments delivered pursuant hereto or in connection herewith shall be
construed without regard to the identity of the person who drafted the various
provisions of the same.  Each and every provision of this Agreement and such
other documents and instruments shall be construed as though all of the parties
participated equally in the drafting of the same.  Consequently, the parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable either to this
Agreement or such other documents and instruments.
 
ARTICLE II
 
THE SECURITIES PURCHASE
 
Section 2.01   Purchase and Sale of the Shares and the Warrant.
 
  Subject to, and on the terms and conditions of, this Agreement, effective at
the Closing, the Purchaser will purchase from the Seller, and the Seller will
sell, transfer, convey, assign and deliver to the Purchaser, all of the Shares
and the Warrant, free and clear of all Liens.  The aggregate purchase price for
the Shares, including all accrued and unpaid dividends on the Shares through and
including the Closing Date, and the Warrant shall be an amount in cash equal to
Eight Million Dollars ($8,000,000) ( the “Purchase Price”).
 
Section 2.02   Closing of the Securities Purchase.
 
  (A)  Subject to Article V, the closing of the Securities Purchase (the
“Closing”) shall be held (1) immediately prior to the filing of the articles of
merger with the State of North Carolina pursuant to which the Merger will be
consummated or (2) at such other time or date that is agreed to in writing by
the Seller and the Purchaser (the date on which the Closing occurs, the “Closing
Date”).  The Closing shall be held at such place as the Seller and the Purchaser
shall mutually agree in writing.
 
(B) At the Closing, or simultaneously therewith, the following shall occur:
 
(1) the Seller will deliver to the Purchaser certificates for the Shares and the
Warrant, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank or other required instruments of transfer; and
 
(2) the Purchaser will pay the Purchase Price to the Seller, by wire transfer in
immediately available funds, to an account designated in writing by the Seller
to the Purchaser, such designation to be made not later than two (2) Business
Days prior to the Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01   Representations and Warranties of the Purchaser.
 
  The Purchaser hereby represents and warrants to the Seller as follows:
 
(A) Existence and Power.  The Purchaser is duly organized and validly existing
as a state-chartered bank under the Laws of the State of North Carolina and has
all requisite power and authority to execute and deliver this Agreement and,
assuming that the consents, approvals, filings and registrations referred to in
Section 3.01(D) are received or made (as applicable), to consummate the
transactions contemplated by this Agreement.
 
(B) Authorization.  The execution and delivery of this Agreement, and the
consummation by the Purchaser of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Purchaser,
and no other corporate or shareholder proceedings on the part of the Purchaser
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Purchaser, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the Company) this Agreement
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.
 
(C) Non-Contravention.  Neither the execution and delivery of this Agreement nor
the consummation by the Purchaser of the transactions contemplated hereby, will
violate any provision of the charter or bylaws or similar governing documents of
the Purchaser or, assuming that the consents, approvals, filings and
registrations referred to in Section 3.01(D) are received or made (as
applicable), applicable Law.
 
(D) Consents and Approvals.  Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger Agreement, and required filings with and approvals of bank regulatory
authorities, if any, under applicable banking law and regulations for
Purchaser’s purchase of the Shares and the Warrant, no consents or approvals of,
or filings or registrations with, any Governmental Entity or of or with any
other third party by and on behalf of the Purchaser are necessary in connection
with the execution and delivery by the Purchaser of this Agreement and the
consummation by the Purchaser of the transactions contemplated hereby.
 
(E)  Securities Matters.  The Shares and the Warrant are being acquired by the
Purchaser for its own account and without a view to the public distribution or
sale of the Shares or the Warrant.
 
(F) Availability of Funds.  The Purchaser has, and will have as of the Closing,
sufficient funds available to consummate the transactions contemplated
hereunder.
 
Section 3.02 Representations and Warranties of the Company.
 
  The Company hereby represents and warrants to the Seller and the Purchaser as
follows:
 
(A) Existence and Power.  The Company is duly organized and validly existing as
a corporation under the Laws of the State of North Carolina and has all
requisite power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement.
 
(B) Authorization.  The execution and delivery of this Agreement, and the
consummation by the Company of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Company, and
no other corporate or shareholder proceedings on the part of the Company are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the Purchaser) this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.
 
(C) Non-Contravention.  Neither the execution and delivery of this Agreement nor
the consummation by the Company of the transactions contemplated hereby, will
violate any provision of the charter or bylaws or similar governing documents of
the Company or, assuming that the consents, approvals, filings and registrations
referred to in Section 3.02(D) are received or made (as applicable), applicable
Law.
 
 
4

--------------------------------------------------------------------------------

 
(D) Consents and Approvals.  Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger Agreement, no consents or approvals of, or filings or registrations with,
any Governmental Entity or of or with any other third party by and on behalf of
the Company are necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby.
 
ARTICLE IV
 
COVENANTS
 
Section 4.01   Forbearances of the Seller.
 
  From the date hereof until the Closing, without the prior written consent of
the Purchaser, the Seller will not:
 
(A) directly or indirectly transfer, sell, assign, distribute, exchange, pledge,
hypothecate, mortgage, encumber or otherwise dispose of or engage in or enter
into any hedging transactions with respect to, any of the Shares, the Warrant or
any portion thereof or interest therein (other than pursuant to the Securities
Purchase);
 
(B) exercise the Warrant, in whole or in part; or
 
(C) agree, commit to or enter into any agreement to take any of the actions
referred to in Section 4.01(A) or Section 4.01(B).
 
Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement.  For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Shares and the Warrant.
 
Section 4.02    Further Action.
 
  The Seller, the Purchaser and the Company (A) shall each execute and deliver,
or shall cause to be executed and delivered, such documents and other
instruments and shall take, or shall cause to be taken, such further action as
may be reasonably necessary to carry out the provisions of this Agreement and
give effect to the transactions contemplated by this Agreement and (B) shall
refrain from taking any actions that could reasonably be expected to impair,
delay or impede the Closing or the consummation of the transactions contemplated
by this Agreement (except as expressly permitted by the Merger Agreement).
 
Section 4.03   Merger Agreement.
 
  The Purchaser will not agree to any amendment, modification or waiver of any
provision of the Merger Agreement (other than corrections of obvious errors, if
any, appropriate changes in the terms thereof to reflect the terms of this
Agreement and Purchaser’s purchase of the Shares and Warrant from the Seller
prior to completion of the Merger, or other ministerial amendments) to the
extent such amendment, modification or waiver would adversely affect the Seller,
without the prior written consent of the Seller.
 
Section 4.04   Merger.
 
  The Purchaser shall (i) keep the Seller reasonably apprised of its progress in
obtaining necessary regulatory approvals for the Merger, (ii) deliver to the
Seller copies of any written notices the Purchaser and the Company deliver to
one another under the Merger Agreement to the extent such notices relate to such
approvals, the failure to obtain any such approvals or the termination of the
Merger Agreement and (iii) provide at least seven (7) days’ prior written notice
of the anticipated Closing Date to the Seller.  The Company shall give the
Seller prompt written notice of the approval of the Merger by the holders of the
Company Common Stock.
 
 
5

--------------------------------------------------------------------------------

 
Section 4.05   Remaining Certification and Disclosure Requirements.
 
  The Company and the Purchaser acknowledge, the Company agrees to comply with,
and following the Closing, the Purchaser agrees to cause the Company and its
successors to comply with, the certification and disclosure requirements set
forth in the Compensation Regulations, including without limitation those
submissions that are required with respect to the final portion of the Relevant
Period (see, for example, Sections 30.7(c) and (d), Sections 30.11(b) and (c)
and Section 30.15(a)(3) of the Compensation Regulations and FAQ-14 in the
Frequently Asked Questions to the Compensation Regulations, available at
www.financialstability.gov).
 
Section 4.06   Transferability Restrictions Related to Long-Term Restricted
Stock.
 
  The Company and the Purchaser acknowledge that any long-term restricted stock
(as defined in Section 30.1 of the Compensation Regulations) awarded by the
Company that has otherwise vested may not become transferable, or payable in the
case of a restricted stock unit, at any time earlier than as permitted under the
schedule set forth in the definition of long-term restricted stock in
Section 30.1 of the Compensation Regulations.  For this purpose, aggregate
financial assistance received (for purposes of the definition of long-term
restricted stock) includes the full original liquidation amount with respect to
16,369 Shares (see FAQ-15 in the Frequently Asked Questions to the Compensation
Regulations, available at www.financialstability.gov).  Upon the sale of the
Shares to the Purchaser, in the event that any long-term restricted stock
awarded by the Company is not permitted to become transferable, or payable in
the case of a restricted stock unit, under the schedule set forth in the
definition of long-term restricted stock in Section 30.1 of the Compensation
Regulations, the Company shall cancel such long-term restricted stock and/or
restricted stock units.
 
Section 4.07   Executive Compensation.
 
  Neither the Company nor the Purchaser shall take any action that will result
in, nor will the Company or the Purchaser permit, directly or indirectly, the
acceleration, vesting, enhancement or increase in the payments or benefits that
would otherwise become due as a result of the consummation of the Merger to any
current or former executive officers of the Company.
 
ARTICLE V
 
CONDITIONS TO THE CLOSING
 
Section 5.01   Conditions to Each Party’s Obligations.
 
  The respective obligations of each of the Purchaser and the Seller to
consummate the Securities Purchase are subject to the fulfillment, or written
waiver by the Purchaser and the Seller, prior to the Closing, of each of the
following conditions:
 
(A) Satisfaction of Conditions Precedent to the Merger. All conditions precedent
to the Merger set forth in the Merger Agreement (other than those conditions
that by their nature are to be satisfied at the closing of the Merger) shall
have been satisfied or waived.
 
(B) Regulatory Approvals.  All regulatory approvals required to consummate the
Securities Purchase shall have been obtained and shall remain in full force and
effect and all statutory waiting periods in respect thereof shall have expired
or been terminated.
 
(C) No Injunctions or Restraints; Illegality.  No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition preventing the consummation of the Securities Purchase shall be
in effect.  No Law shall have been enacted, entered, promulgated or enforced by
any Governmental Entity which prohibits or makes illegal the consummation of the
Securities Purchase.
 
 
6

--------------------------------------------------------------------------------

 
Section 5.02    Conditions to Obligations of the Seller.
 
  The obligation of the Seller to consummate the Securities Purchase is also
subject to the fulfillment, or written waiver by the Seller, prior to the
Closing, of the following conditions:
 
(A) Other Events.  None of the following shall have occurred since the date
hereof:
 
(1) the Company or any of its Subsidiaries shall have (a) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (b) become insolvent or
unable to pay its debts or failed or admitted in writing its inability generally
to pay its debts as they become due; (c) made a general assignment, arrangement
or composition with or for the benefit of its creditors; (d) instituted or have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition shall have been presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition shall
have resulted in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; (e) had
a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (f) sought or
shall have become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (g) had a secured party take
possession of all or substantially all its assets or had a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets; (h) caused or shall have been
subject to any event with respect to which, under the applicable laws of any
jurisdiction, had an analogous effect to any of the events specified in clauses
(a) to (g) (inclusive); or (i) taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts;
 
(2) a Governmental Entity in any jurisdiction shall have (a) commenced an action
or proceeding against the Company or any of its Subsidiaries; or (b) issued or
entered a temporary restraining order, preliminary or permanent injunction or
other order binding upon the Company or any of its Subsidiaries, which in the
case of (a) and (b) shall have had or shall be reasonably expected to have a
Company Material Adverse Effect;
 
(3) any fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or
 
(4) any Regulatory Event not otherwise existing on the date hereof.
 
(B) Representations and Warranties.  The representations and warranties set
forth in Article III of this Agreement shall be true and correct as though made
on and as of the Closing Date.
 
(C) Consents and Approvals.  All consents and approvals of, and filings and
registrations with, all Governmental Entities and of or with any other third
party by and on behalf of the Company and the Purchaser that are necessary in
connection with the execution and delivery by the Company and the Purchaser of
this Agreement and the consummation by the Company and the Purchaser of the
transactions contemplated hereby shall have been obtained or made, as
applicable, and shall remain in full force and effect.
 
(D) Performance Obligations.  The Purchaser shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing.
 
(E) Closing Certificate.  The Purchaser shall deliver to the Seller a
certificate, signed on behalf of the Purchaser by a senior executive officer
thereof, dated as of the Closing Date, certifying to the effect that all
conditions precedent to the Closing have been satisfied.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE VI
 
TERMINATION
 
Section 6.01   Termination Events.
 
  This Agreement may be terminated at any time prior to the Closing:
 
(A) by mutual written agreement of the Purchaser and the Seller; or
 
(B) by the Purchaser, upon written notice to the Seller, or by the Seller, upon
written notice to the Purchaser, in the event that the Closing Date does not
occur on or before April 30, 2014; provided, however, that the respective rights
to terminate this Agreement pursuant to this Section 6.01(B) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing Date to occur on or prior to such date.
 
This Agreement shall automatically terminate upon the termination of the Merger
Agreement in accordance with its terms.
 
Section 6.02   Effect of Termination.
 
  In the event of termination of this Agreement as provided in Section 6.01,
this Agreement shall forthwith become void and have no effect, and none of the
Seller, the Company, the Purchaser, any affiliates of the Seller, Company or the
Purchaser or any officers, directors or employees of the Seller, the Company or
the Purchaser or any of their respective affiliates shall have any liability of
any nature whatsoever hereunder, or in connection with the transactions
contemplated hereby, except that this Section 6.02 and Sections 7.03, 7.04, 7.05
and 7.06 shall survive any termination of this Agreement.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01   Waiver; Amendment.
 
  Any provision of this Agreement may be (A) waived in writing by the party
benefiting by the provision, or (B) amended or modified at any time by an
agreement in writing signed by each of the parties hereto.  Neither any failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege.
 
 
8

--------------------------------------------------------------------------------

 
Section 7.02   Counterparts.
 
  This Agreement may be executed by facsimile or other electronic means and in
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.
 
Section 7.03   Governing Law; Choice of Forum; Waiver of Jury Trial.
 
(A)  This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State.  Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Purchaser at the address and in the manner set forth for
notices to the Purchaser in Section 7.05, (ii) the Company at the address and in
the manner set forth for notices to the Company in Section 7.05 and (iii) the
Seller at the address and in the manner set forth for notices to the Seller in
Section 7.05, but otherwise in accordance with federal law.
 
(B) To the extent permitted by applicable Law, each of the parties hereto hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to this Agreement or the transactions contemplated hereby.
 
Section 7.04    Expenses.
 
  If requested by the Seller, the Purchaser shall pay all reasonable out of
pocket and documented costs and expenses associated with this Agreement and the
transactions contemplated by this Agreement, including, but not limited to, the
reasonable fees, disbursements and other charges of the Seller’s legal counsel
and financial advisors.
 
 
9

--------------------------------------------------------------------------------

 
Section 7.05    Notices.
 
  All notices and other communications hereunder shall be in writing and shall
be deemed given on the date of delivery if delivered personally or telecopied
(upon telephonic confirmation of receipt), on the first Business Day following
the date of dispatch if delivered by a recognized next day courier service, or
on the third Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid.  All
notices hereunder shall be delivered as set forth below or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
 
 
If to the Purchaser to:



 
First-Citizens Bank & Trust Company

 
4300 Six Forks Road

 
Raleigh, North Carolina 27609

 
Facsimile:  (919) 716-7518

 
Attention:  Barry P. Harris, IV, Chief Legal Officer

 
Barry.Harris@firstcitizens.com

 
 
With a copy to:



 
Ward and Smith, P.A.

 
1001 College Court

 
New Bern, North Carolina 28562

 
Facsimile:  (252) 672-5477

 
Attention:  William R. Lathan, Jr.

 
wrl@wardandsmith.com

 
 
If to the Company to:

 
 
1st Financial Services Corporation

 
101 Jack Street

 
Hendersonville, North Carolina 28792

 
Facsimile:  (828) 697-3091.

 
Attention:  Michael G. Mayer, Chief Executive Officer

 
 
With a copy to:

 
 
Brooks, Pierce, McLendon, Humphrey & Leonard, LLP

 
2000 Renaissance Plaza

 
230 North Elm Street

 
Greensboro, North Carolina 27401

 
Facsimile: (336) 232-9123

 
Attention:  Robert A. Singer

 
 
If to the Seller to:

 
 
United States Department of the Treasury

 
1500 Pennsylvania Avenue, NW

 
Washington, D.C.  20220

 
Facsimile:  (202) 927-9225

 
Attention:  Chief Counsel Office of Financial Stability

 
 
With a copy to:

 
 
Cadwalader, Wickersham & Taft LLP

 
One World Financial Center

 
New York, New York  10281

 
Facsimile:  (212) 504-6666

 
Attention: William P. Mills



 
 
10

--------------------------------------------------------------------------------

 
Section 7.06   Entire Understanding; No Third Party Beneficiaries.
 
  This Agreement (together with the documents, agreements and instruments
referred to herein) represents the entire understanding of the parties with
respect to the subject matter hereof and supersedes any and all other oral or
written agreements heretofore made with respect to the subject matter
hereof.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any person, other than the parties hereto, any rights or remedies
hereunder.
 
Section 7.07   Assignment.
 
  Neither this Agreement nor any right, remedy, obligation or liability arising
hereunder or by reason hereof shall be assignable by any party hereto without
the prior written consent of the other parties, and any attempt to assign any
right, remedy, obligation or liability hereunder without such consent shall be
null and void; provided, however, that the Seller may assign this Agreement to
an Affiliate of the Seller.  If the Seller assigns this Agreement to an
Affiliate, the Seller shall be relieved of its obligations and liabilities under
this Agreement but (i) all rights, remedies, obligations and liabilities of the
Seller hereunder shall continue and be enforceable by and against and assumed by
such Affiliate, (ii) the Purchaser’s obligations and liabilities hereunder shall
continue to be outstanding and (iii) all references to the Seller herein shall
be deemed to be references to such Affiliate.  The Seller will give the
Purchaser and the Company notice of any such assignment; provided, that the
failure to provide such notice shall not void any such assignment.
 
Section 7.08   Severability.
 
  Any term or provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid, illegal or
unenforceable the remaining terms and provisions of this Agreement. or affecting
the validity, legality or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its
shareholders.  Upon any such determination, the parties shall negotiate in good
faith in an effort to agree upon a suitable and equitable substitute provision
to effect the original intent of the parties.
 
[Remainder of page intentionally left blank]


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
1st FINANCIAL SERVICES CORPORATION
         
 
By:
       
Name:  Michael G. Mayer
     
Title:    Chief Executive Officer
           
FIRST-CITIZENS BANK & TRUST COMPANY
           
By:
       
Name:  Glenn D. McCoy
     
Title:    Executive Vice President and
     
Chief Financial Officer
           
UNITED STATES DEPARTMENT OF THE TREASURY
           
By:
       
Name:  Timothy G. Massad
     
Title:    Assistant Secretary for Financial
     
Stability
 

 
 
 
12

--------------------------------------------------------------------------------